Title: From Benjamin Franklin to Thomas Jefferson, 15 July 1782
From: Franklin, Benjamin
To: Jefferson, Thomas


Dear Sir,
Passy, July 15. 1782.
I was in great Hopes when I saw your Name in the Commission for treating of Peace, that I should have had the Happiness of seeing you here, and of enjoying again in this World, your pleasing Society and Conversation. But I begin now to fear that I shall be disappointed, as I was in my Expectation of your Company, when I first undertook the Voyage hither.—
Mr. Jones, who possibly may have the honour of delivering this into your hands, is a particular Friend of Mine, and a zealous one of our Cause and Country. I am sure you will be pleas’d with his Conversation, and therefore I make no Apology for recommending him to your Civilities. His Fellow Traveller too, Mr. Paradise an amiable & worthy Character, will merit, your Regards. He has affairs in Virginia, in which possibly your Counsels and Countenance may be of use to him, & which I therefore beg you would afford him. If in any thing I can render you or your Friends any Service here, you will do me a Pleasure in commanding freely, Dear Sir, Your most obedient and most humble Servant
B Franklin
Honble. Thos. Jefferson Esq.
